Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Request for Continued Examination filed on 05/25/2022.
In the Instant Amendment, Claims 1, 8, and 9 are amended; Claim 4 cancelled, Claims 1, 8, and 9 are independent claims; Claims 1-3 and 5-9 have been examined and are pending. This Action is made NON-FINAL.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.	17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to the limitations “wherein the object is moved along with the drawing region when the drawing region is moved in the move mode” have been considered but are moot in view of the new ground(s) of rejection. 

Applicants’ arguments in the instant Amendment, filed on 05/25/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicants argue: Mason fails to disclose “drawing an object in a drawing region when a processing mode is a drawing mode.”    
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Mason does disclose drawing an object in a drawing region when a processing mode is a drawing mode (pars. 0040, 0041, 0060; Figs. 9 and 12-13, at step 1228, a user touch in the drawing region 512 then a user draws in drawing region; also see par. 0027; “[t]he initial drawing state of a newly defined drawing region is a predefined default.” [the user can write/draw in the defined drawing region] ). It is clear that Mason does disclose the limitation argued above
Applicants argue: Mason fails to disclose “creating a drawing in the drawing region.”  
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Mason does disclose creating a drawing in the drawing region (pars. 0043-0044; Fig. 13; wherein steps 1312, the touch point within a drawing region is detected, then step 1320 a writing implement by one or more fingers or stylus is performs.  [the user can write/draw in detected/defined drawing region]).  It is clear that Mason does disclose the limitation argued above.

The Examiner respectfully suggests that the claim be further amended; details in the specification be incorporated, to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 270 3230 to schedule an interview.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mason, US 2013/0346910, published on Dec. 26, 2013, in view of Naganawa, US 2008/0068345, published on March 20, 2008.
Regarding claim 1, Mason discloses a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, the process comprising: 
drawing an object in a drawing region when a processing mode is a drawing mode (pars. 0040, 0041, 0060; Figs. 9 and 12-13, at step 1228, a user touch in the drawing region 512 then a user draws in drawing region; also see par. 0027; “[t]he initial drawing state of a newly defined drawing region is a predefined default.” [the user can write/draw in the defined drawing region]), when the processing mode is the drawing mode, receiving an operation position instruction started in the drawing region (pars. 0012, 0037 and 0039-0040; Figs. 8A-8B; the user draws toward a boundary of the user's drawing region); 
drawing in response to the operation position instruction (pars. 0036-0040; Figs. 8-9; “user 101d, using drawing region 910, drags the stylus toward the right. Region 910 tracks the stylus until the region meets another drawing region 912, at which point region 910 stops moving.” And also pars. 0057-0071, 0078; Figs. 12A-12C), and creating a drawing in the drawing region (pars. 0043-0044; Fig. 13; wherein steps 1312, the touch point within a drawing region is detected, then step 1320 a writing implement by one or more fingers or stylus is performs.  [the user can write/draw in detected/defined drawing region); 
changing the processing mode to a move mode of moving the drawing region according to movement of an operation position indicated by the operation position instruction to a predetermined region with a side that forms the drawing region as a reference while the operation position instruction is continued (pars. 0012, 0037 and 0039-0040; Figs. 8A-8B the user draws toward a boundary of the user's drawing region, the boundary automatically moves so that the drawing continues to contain the user's drawing activity; see also par. 0029; Figs. 3-4; touch point is located at a distance D from the edge); and 
cancelling the drawing in the drawing region (pars. 0040-0041; Fig. 9; if the stylus moves past the drawing region boundary it ceases to draw outside the region; also see par. 0036; “if user lifts the stylus and puts it down again outside the dead zone, then as illustrated in FIG. 8B the region 810 moves in a direction away from the stylus such that the dead zone continues to contain the stylus position.” [the stylus is lift in the drawing region, the drawing will be stopped/canceled/terminated, if the user does not put the stylus down again outside dead zone]. And also see pars. 0067 and 0078; Fig. 12; at step 1242, the stylus is terminated when the user lifts stylus), 
Mason  teach all limitations above, but does not explicitly disclose wherein the object is moved along with the drawing region when the drawing region is moved in the move mode.
However, Naganawa discloses controlling an information, wherein the object is moved along with the [[drawing]] region when the [[drawing]] region is moved in the move mode (pars. 0044-0047, Fig. 3, steps S304-S305; a control 203 moves an object 401 which  includes “ABCD”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Naganawa with the method/system of Mason to provide users with a means for moving mode of an object based on coordinated of an editing area.
Regarding claim 2, Mason and Naganawa disclose the non-transitory computer-readable recording medium according to claim 1. 
Mason further discloses the predetermined region is a region outside the drawing region (Mason: pars. 0037 and 0040; Figs. 8A-8B; any activity outside the dead zone triggers movement of the region boundary).
Regarding claim 3, Mason and Naganawa disclose the non-transitory computer-readable recording medium according to claim 1. 
Mason further discloses the predetermined region is a region inside the drawing region and is defined within a predetermined distance from the side (Mason: pars. 0037 and 0039-0040; Figs. 8A-8B; boundary movement is triggered if the activity is located within a "predetermined" distance from the boundary; see also par. 0029; Figs. 3-4; touch point is located at a distance D from the edge).
Regarding claim 5, Mason and Naganawa disclose the non-transitory computer-readable recording medium according to claim 1. 
Mason further discloses the process further comprising: changing the processing mode to the move mode according to satisfying at least one of: a condition related to a straight line distance by which the operation position is moved after the processing mode is changed to the move mode (Figs. 8A-8B); 
a condition related to a length of a trajectory by which the operation position is moved after the processing mode is changed to the move mode (pars. 0012, 0037 and 0039-0040; Figs. 8A-8B; the user draws toward a boundary of the user's drawing region); 
a condition related to an elapsed time after the processing mode is changed to the move mode (par. 0034; a region will close automatically if there is no interaction within the region within a predetermined timeout period); 
a condition related to a value of a ratio between the straight line distance by which the operation position is moved after the processing mode is changed to the move mode and a straight line distance by which the operation position is moved from a start of the operation position instruction to the change of the processing mode to the move mode (par. 0037; movement is triggered can be defined by distance from the boundary);  
a condition related to a value of a ratio between the length of the trajectory by which the operation position is moved after the processing mode is changed to the move mode and a length of a trajectory from the start of the operation position instruction to the change of the processing mode to the move mode (pars. 0036-0037; Figs. 8A-8B); and 
a condition related to a value of a ratio between the elapsed time after the processing mode is changed to the move mode and an elapsed time from the start of the operation position instruction to the change of the processing mode to the move mode (par. 0034; a region will close automatically if there is no interaction within the region within a predetermined timeout period).
Regarding claim 6, Mason and Naganawa disclose the non-transitory computer-readable recording medium according to claim 1. 
Mason further discloses the process further comprising: after the processing mode is changed to the move mode, when a position of the drawing region is moved within a predetermined range from a display position of the drawing region before the processing mode is changed while the operation position instruction is continued, returning the display position of the drawing region to a position before changing the processing mode (Mason: pars. 0037-0039; the drawing region will move in response to any activity not in the exact center of the drawing region, and assuming inertial effects are not used, will move so as to always maintain the stylus in the center of the drawing region; see also pars. 0040-0041).
Regarding claim 7, Mason and Naganawa disclose the non-transitory computer-readable recording medium according to claim 1. 
Mason further discloses the process further comprising: in the move mode, determining a display position of the drawing region based on the operation position indicated by the operation position instruction (Mason: pars. 0039-0040; only the one boundary which is being approached moves, thereby enlarging the drawing region; Figs. 8B-9).
Regarding claim 8, Claim 8 is directed to a method corresponding to the non-transitory computer-readable recording medium recited in claim 1.  Claim 8 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 9, Claim 9 is directed to an information processing apparatus corresponding to the non-transitory computer-readable recording medium recited in claim 1.  Claim 8 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINH K PHAM/Primary Examiner, Art Unit 2174